IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-62,099-03



                       In Re ROBERT LYNN PRUETT, Relator



     ON MOTION FOR LEAVE TO FILE A PETITION FOR A WRIT OF
    PROHIBITION, A PETITION FOR A WRIT OF PROHIBITION, AND A
   MOTION TO STAY THE EXECUTION IN CAUSE NO. B-01-M015-0-PR-B
              IN THE 156 TH JUDICIAL DISTRICT COURT
                             BEE COUNTY

       Per curiam. R ICHARDSON, J., not participating.

                                        ORDER

       We have before us a motion for leave to file a petition for a writ of prohibition, a

petition for a writ of prohibition, and a motion to stay relator’s execution. In April 2002,

a jury convicted relator of the offense of capital murder. The jury answered the special

issues submitted pursuant to Texas Code of Criminal Procedure article 37.071, and the

trial court, accordingly, set punishment at death. This Court affirmed relator’s conviction

and sentence on direct appeal. Pruett v. State, No. AP-74,370 (Tex. Crim. App. Sept. 22,
                                                                                    Pruett - 2

2004)(not designated for publication). Relator filed his initial application for a writ of

habeas corpus in the convicting court in February 2004, and this Court subsequently

denied relief. Ex parte Pruett, 207 S.W.3d 767 (Tex. Crim. App. 2005). Relator filed a

subsequent application for a writ of habeas corpus in the trial court on July 14, 2014.

This Court determined that the subsequent application failed to satisfy the requirements of

Article 11.071 § 5(a), and the Court dismissed it. Ex parte Pruett, No. WR-62,099-02

(Tex. Crim. App. Dec. 10, 2014)(not designated for publication).

       Relator also filed in the trial court in May 2013 a motion for post-conviction DNA

and palm-print testing under Chapter 64 of the Texas Code of Criminal Procedure. The

trial court granted that testing. However, the results of the testing were inconclusive, and

the trial judge found that it was not reasonably probable that relator would have been

acquitted had the new results been available at trial. Relator appealed that decision to this

Court, and we affirmed the judgment of the trial court. Pruett v. State, No. AP-77,037

(Tex. Crim. App. Oct. 22, 2014)(not designated for publication), cert. denied, Pruett v.

Texas, No. 14-8097 (Mar. 30, 2015).

       On April 1 and 8, 2015, relator filed in this Court a motion for leave to file a

petition for a writ of prohibition and a petition for a writ of prohibition. After reviewing

relator’s pleadings, we deny him leave to file the petition for a writ of prohibition, and we

deny his motion to stay the execution.

       IT IS SO ORDERED THIS THE 20TH DAY OF APRIL, 2015.
                 Pruett - 3

Do Not Publish